PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,888,475
Issue Date: 15 Feb 2011
Application No. 12/560,391
Filing or 371(c) Date: 15 Sep 2009
For: INTERFERON ALPHA AND INTERFERON KAPPA FUSION PROTEIN

:
:
:
:	DECISION ON PETITION
:
:
:

This is in response to the petition under 37 CFR 1.378(b) filed September 2, 2021, to accept the unintentionally delayed payment of the maintenance fee due at 7.5 years in the above-identified patent.

The petition under 37 CFR 1.378(b) is DISMISSED. 

Any request for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. The request for reconsideration should include a transmittal letter entitled “Renewed Petition under 37 CFR 1.378(b)” or the appropriate petition form (PTO/SB/66). Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 

The above-identified patent issued on February 15, 2011. The grace period for paying the maintenance fee due at 7.5 years expired on February 16, 2019. On September 2, 2021, petitioner filed the present petition to accept the unintentionally delayed payment of 7.5-year maintenance fee under 37 CFR 1.378(b), accompanied by an “Additional Statement” and a credit card payment for the petition fee and maintenance fee in the total amount of $2850. 

Pursuant to 37 CFR 1.378(a), the Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional.  Any petition to accept an unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) must include: 

The required maintenance fee set forth in § 1.20(e) through (g); 
The petition fee as set forth in § 1.17(m); and 
A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Office finance records indicate petitioner submitted a credit card authorization of $1050 for the small entity petition fee and $1800 for the small entity maintenance fee due at 7.5 years. The Office notes that petitioner’s payment of $1800 for the 7.5-year maintenance fee is insufficient by $80. The correct small entity amount of the 7.5-year maintenance fee is $1880. Petitioner did not provide an authorization to charge a deposit account for any fee deficiencies. Payment of the full amount of the petition fee set forth in 37 CFR 1.17(m) and the 7.5-year maintenance fee is a condition for consideration of the petition on the merits. Consequently, the Office must dismiss the petition under 37 CFR 1.378(b) without a decision of the petition. 

The Office reminds petitioner that if a petition under 37 CFR 1.378 is filed more than two years after the date of expiration for nonpayment of a maintenance fee, the USPTO will require a statement containing additional information concerning whether the delay in seeking acceptance of a maintenance fee payment was unintentional. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). That is, the USPTO will required a petitioner to provide a statement containing sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

There are three periods of delay the Office considers in its evaluation of a petition under 37 CFR 37 CFR 1.378(b): 

The delay in timely paying the maintenance fee that resulted in the expiration (i.e., due date to expiration);
The delay in filing an initial petition pursuant to 37 CFR 1.378(b) (i.e., date of discovery of expiration to filing of initial petition); and
The delay in filing a grantable petition pursuant to 37 CFR 1.1.378(b) (i.e., date of decision dismissing petition to filing grantable renewed petition). 

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

In particular, the statement regarding the extended period of delay must indicate the party who was responsible for the timely payment of the maintenance. Additionally, the statement should address the circumstances that resulted in the failure to timely pay the maintenance fee. The statement should state when and how petitioner discovered the patent had expired for failure to pay the maintenance. Lastly, the statement must discuss any delay that occurred from when petitioner learned that the patent had expired for failure to pay the maintenance fee until the filing of the petition under 37 CFR 1.378(b). A detailed explanation of the circumstances of the three periods of delay described above is required to support a conclusion that the entire period of delay was unintentional. 

Petitioner may wish to supplement the “Additional Statement” filed September 2, 2021.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1

Questions concerning this decision may be directed to the undersigned (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).